Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2008                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  135266 & (20)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 135266     

                                                                   COA: 277787      

                                                                   Wayne CC: 02-002260-01 

  FREDDIE ERVIN, 

            Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the October 23, 2007
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2008                        _________________________________________
         s0519                                                                Clerk